QUEST RESOURCE CORPORATION

2008 SUPPLEMENTAL BONUS PLAN

 

 

I.

PURPOSE OF THE PLAN

 

Quest Resource Corporation (the “Company”) desires to reward key employees for
contributions made to the profitability and overall improvement of Quest’s
business operations. The purpose of the Quest Resource Corporation 2008
Supplemental Bonus Plan (the “Plan”) is to provide an additional incentive and
bonus opportunity for certain key employees. These additional incentive bonus
opportunities shall supplement available bonus opportunities under the Company’s
Management Incentive Plan (the “MIP”) for 2008.

 

II.

PARTICIPATION AND DETERMINATION OF SUPPLEMENTAL BONUS PAYMENTS

 

Each employee set forth on Exhibit A to this Plan (an “Employee”) shall be
eligible for participation in the Plan. An Employee will be eligible to receive
a supplemental bonus in an amount determined by the Company’s senior management
taking into account both the Company’s expected performance during 2008 and the
respective Employee’s individual performance during 2008.

 

The maximum amount that an Employee will be eligible to receive as a
supplemental bonus under the Plan, if any, will be dependent upon the Employee’s
classification within the MIP (or hypothetical MIP classification if the
Employee was not eligible to participate in the MIP) less the actual amount such
Employee receives under the MIP, if any, for 2008. A currently projected MIP
classification is set forth opposite the Employee’s name in Exhibit A, but is
subject to change.

 

Notwithstanding anything else to the contrary:

(i)        The maximum aggregate amount of supplemental bonuses the Company may
pay out to all eligible Employee’s under this Plan will be $2 million; provided,
however, if Quest Midstream Partners, L.P. (“QMP”) elects not to participate in
the Plan, the maximum aggregate amount of supplemental bonuses the Company may
pay out to all eligible Employee’s under this Plan will be $1,350,000; and

(ii)       No Employee of QMP will be eligible to receive a supplemental bonus
under this Plan unless such payments are specifically approved by the Board of
Directors of QMP’s general partner.

 

--------------------------------------------------------------------------------



III.

FORM OF BONUS PAYMENT

 

Provided an Employee is, and at all times since the effective date of this Plan
has been, an employee of the Company or one of the Company’s affiliates, the
Employee, if otherwise employed on each installment date, will be paid the
supplemental bonus payment over four installments, such installments to be made
on January 15, 2009, May 15, 2009, September 15, 2009 and December 15, 2009. To
the extent an Employee’s payment under the MIP, if any, is greater than or less
than originally anticipated at the time the Employee’s supplemental bonus is
established, any quarterly installments made after the payment under the MIP may
need to be appropriately adjusted.

 

IV.

AMENDMENT AND TERMINATION

 

 

This Plan may be amended or terminated at any time by the Company.

 

V.

ALLOCATION OF EXPENSES

 

All supplemental bonus payments made under this Plan to employees of the Company
shall be paid directly by the Company.

 

All supplemental bonus payments made under this Plan to employees of QMP or
Quest Energy Partners, L.P. (“QELP”) shall be paid directly from the appropriate
QMP account or QELP account, respectively, as a compensation expense charged
directly to such entity. For the avoidance of doubt, QMP’s obligation to
reimburse the Company for such bonus payments shall not be subject to the
limitation on reimbursement set forth in Section 4.03 to the Omnibus Agreement
dated December 22, 2006 by and among the Company, Quest Midstream GP, LLC,
Bluestem Pipeline, LLC and QMP.

 

VI.

MISCELLANEOUS

 

 

A.

Tax Withholding. The Company (or an affiliate thereof) shall withhold any taxes
that are required to be withheld from the benefits provided under this Plan.

 

 

B.

Applicable Law. The Plan and all rights hereunder shall be governed by the laws
of the State of Oklahoma, except to the extent preempted by the laws of the
United States of America.

 

 

C.

Right of Employment. Nothing contained in this Plan shall be construed to be a
contract of employment for any term of years, nor as conferring upon any
employee the right to continue in the employment of the Company or any affiliate
thereof.

 

2

 

--------------------------------------------------------------------------------



QUEST RESOURCE CORPORATION

2008 SUPPLEMENTAL BONUS PLAN

 

Exhibit A

 

Name

MIP
Classification (Projected)*

Bell, Stuart D.

QRC Level II-B or Level III-A

Boecking, Curt

QRC Level II-B or Level III-A

Bolton, David

QRC Level II-A

Bruns, Joseph

QRC Level II-B or Level III-A

Collins, Jack T.

QRC Level I

Dries, Deborah

QRC Level III-B

Edwards, Clark

QRC Level II-B or Level III-A

Gonzalez, Ernie

QRC Level II-B or Level III-A

Gore, Marsha S.

QRC Level II-B or Level III-A

Johnson, Jerris

QRC Level II-B or Level III-A

Holman, Louis

QRC Level II-A

Kingery, Jay

QRC Level II-B or Level III-A

Larsh, Ritch

QRC Level II-B or Level III-A

Laswell, Gary

QRC Level II-B or Level III-A

Lopus, Tom

QRC Level II-A

Marlin, Richard

QRC Level II-A

McWilliams, Tony

QRC Level II-B or Level III-A

Phillips, Brenda

QRC Level II-B or Level III-A

Richardson, Nancy

QRC Level II-B or Level III-A

Sanders, Melissa

QRC Level II-A

Anderson, Mike

QMP Level III

Forbau, Mike

QMP Level II

Kelly, Paul

QMP Level II

Klaassen, Doug

QMP Manager

Lee, John

QMP Level II

Millan, Juan

QMP Level III

Qualls, Les

QMP Level II

Smith, Chris

QMP Manager

Wetmore, Kristie

QMP Level III

Willhite, Wayne

QMP Manager

 

* Subject to change.

 

 

3

 

 